Title: To George Washington from Julian Ursyn Niemcewicz, 14 June 1798
From: Niemcewicz, Julian Ursyn
To: Washington, George



Sir
City of Washington 14 Jun[e] 1798

Your hospitability & Kindnes, impress me with stronger sensation than my knowledge of the Language enable me to convey. After quitting the unhapy scenes of my own country, the prosperity & tranquility of this made a most pleasing contrast & I exclaimed with the Poet who expresses the Sentiments of America
O Meliboe Deus [nobis]—haec otia fecit
Namque erit ille mihi semper Deus (Virgil’s Eclogues)
In my youth I was animated with the history of your patriotic Services, & have at length been gratified by beholding the Cause of his Country’s felicity, enjoing in the retirement the noble Work of his hands; as a Pilgrim who has travailed to a far distant shrine wishes to carry away some relick to shew his enquiring friends, permit me to request your Signature, that I may fulfill the wishes of many to have it deposited in our museum, & that I may have the honor of a donation more wellcome than the most precious jewell. With my most grateful acknowledgements to Mistris Washington for her unceasing attention & goodness, & for the present of a Cup marked with her Initials, which when sipping my Coffe will daily remind me of Mount Vernon, and to Miss Custis for the Music & painting which her hands conveyed & for other pleasures of Conversation & Harmony, which it would appear too flattering for an old Bachelor to enumerate, I have the Honor to remain with the highest Esteem and respect Sir Your most obedient Humble servent

Julien Niemcewicz


If you are so good Sir as to answer me a line, be pleased to direct it to Mr Law.

